DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ Response of April 1, 2022 has been entered. No claims have been amended, cancelled, or newly added.  Claims 1-3, 6-8, 11-12, 14, 17-22, 24-28, 32 are pending.  Claims 2 and 17-22, and 24-28 stand withdrawn. Accordingly, claims 1, 3, 6-8, 11-12, 14, and 32 are under current examination.
Rejoinder-Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2 and 17-29, directed to the process of making an allowable product or a composition that contains all the limitations of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections - 35 USC § 103

	Claims 1, 3, 11, 12, 14, and 32 were rejected in the previous Office Action mailed December 3, 2021 under 35 U.S.C. 103 as being unpatentable over Matsunaga, et al. (Pub. NO.: JP2000282357; Pub. Date: Octo. 10, 2000).  Applicant’s argument concerning the non-woven constructs being different than the instantly claimed multifilament yarn has been found persuasive.  Accordingly, the rejection is hereby withdrawn. 
	 
	Claims 1, 3, 6-8, 11-12, 14, and 32 were rejected in the previous Office Action mailed December 3, 2021 under 35 U.S.C. 103 as being unpatentable over the combination of Aoshima et al. (Pub. No.: US 2009/0171037; Pub. Date: Jul. 2, 2009) and Matsunaga, et al. (Pub. NO.: JP2000282357; Pub. Date: Octo. 10, 2000).  Applicant’s argument concerning the non-woven constructs of Matsunaga being different than the instantly claimed multifilament yarn has been found persuasive.  Accordingly, the measurements of Matsunaga would not read on the instantly claimed tenacity greater than 4 grams per denier but less than 14 gram per denier.  Accordingly, the rejection is hereby withdrawn. 
	
	 
	Claims  1, 3, 6-8, 11-12, 14, and 32 were rejected in the previous Office Action mailed December 3, 2021 under 35 U.S.C. 103 as being unpatentable over the combination of Matsuzono Shichiro et al. (Pub. No.: JP 2016124935; Pub. Date: July 11, 2016) and Matsunaga, et al. (Pub. NO.: JP2000282357; Pub. Date: Octo. 10, 2000).  Applicant’s argument concerning the non-woven constructs of Matsunaga being different than the instantly claimed multifilament yarn has been found persuasive.  Accordingly, the measurements of Matsunaga would not read on the instantly claimed tenacity greater than 4 grams per denier but less than 14 gram per denier.  Accordingly, the rejection is hereby withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a multifilament yam  derived from a polymeric composition, (a)    wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit; and (b)    wherein the multifilament yarn a tenacity greater than 4 grams per denier but less than 14 grams per denier
The closest prior art is Xu et al. (Pub. No. WO/2014/173055; Pub. Date: Oct. 30, 2014).  Xu discloses spinning polybutylene succinate filaments ([34]-[42]). 

The instant invention is the first multifilament yam  derived from a polymeric composition, (a)    wherein the polymeric composition comprises a 1,4-butanediol unit and a succinic acid unit; and (b)   wherein the multifilament yarn a tenacity greater than 4 grams per denier but less than 14 grams per denier
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 6-8, 11-12, 14, 17-22, 24-28, and 32 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617